Case 21-14934-KCF             Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26                Desc Imaged
                                   Certificate of Notice Page 1 of 11


     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     ______________________________________
     Caption in Compliance with D.N.J. LBR 9004-2(c)                    Order Filed on July 28, 2021
     WILENTZ, GOLDMAN & SPITZER, P.A.                                   by Clerk
     90 Woodbridge Center Drive                                         U.S. Bankruptcy Court
     Suite 900, Box 10                                                  District of New Jersey
     Woodbridge, New Jersey 07095-0958
     (732) 636-8000
     DAVID H. STEIN, ESQ.
     Proposed Attorneys for Debtor
     In re:                                            Case No.: 21-14934 (KCF)

     DUKAT, LLC,                                       Chapter 11 (Subchapter V)

                                   Debtor.             Judge: Hon. Kathryn C. Ferguson

                                                       Hearing Date: July 27, 2021


             ORDER PURSUANT TO SECTIONS 105(a), 327 (a) AND 363(b) OF THE
             BANKRUPTCY CODE AUTHORIZING THE DEBTOR TO RETAIN
             MATTHEW SCHWARTZ, CPA OF BEDERSON, LLP AS FINANCIAL
             ADVISOR TO THE DEBTOR NUNC PRO TUNC TO THE PETITION DATE
             AND GRANTING RELATED RELIEF


             The relief set forth on the following pages numbered two (2) through four (4) is hereby

     ORDERED.




DATED: July 28, 2021




     #12463509.1 172932/001
Case 21-14934-KCF            Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26             Desc Imaged
                                  Certificate of Notice Page 2 of 11
    Page 2
    Debtor: Dukat, LLC
    Case No.: 21-14934 (KCF)
    Caption of Order: ORDER PURSUANT TO SECTIONS 105(a) 327(a) AND 363(b) OF THE BANKRUPTCY
                      CODE AUTHORIZING THE DEBTOR TO RETAIN MATTHEW SCHWARTZ, CPA
                      OF BEDERSON, LLP AS FINANCIAL ADVISOR TO THE DEBTOR NUNC PRO TUNC
                      TO THE PETITION DATE AND GRANTING RELATED RELIEF
    ___________________________________________________________________________________________

            THIS MATTER having come before the Court on the motion of Dukat, LLC (the

    “Debtor”), seeking entry of an Order pursuant to Sections 105(a), 327(a) and 363(b) of the

    Bankruptcy Code authorizing the Debtor to (i) retain Matthew Schwartz, CPA of Bederson,

    LLP (“Bederson”) as chief restructuring officer and to provide related services; (ii) to

    appoint the chief restructuring officer nunc pro tunc to the petition date; and (iii) granting

    related relief (the “Motion”); and the Court having reviewed the moving papers filed in

    support of the Motion, together with the objection thereto filed by the Office of the United

    States Trustee (the “Objection”); and it appearing that the issues raised in the Objection have

    been resolved among the parties; and the Court having found that the Debtor provided

    adequate and appropriate notice of the Motion under the circumstances and that no other or

    further notice is required; and after due deliberation and for good and sufficient cause having

    been shown, it is hereby,

            ORDERED AS FOLLOWS:

            1.       The Motion is granted as set forth herein.

            2.       Pursuant to 11 U.S.C. §§ 105(a), 327 (a) and 363(b), the Debtor is authorized to

    retain Matthew Schwartz, CPA of Bederson, LLP as financial advisor (the “Financial Advisor”)

    to the Debtor in accordance with the terms and conditions of the revised letter agreement

    attached hereto and made a part hereof.




    #12463509.1 172932/001
Case 21-14934-KCF            Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26              Desc Imaged
                                  Certificate of Notice Page 3 of 11
    Page 3
    Debtor: Dukat, LLC
    Case No.: 21-14934 (KCF)
    Caption of Order: ORDER PURSUANT TO SECTIONS 105(a) 327(a) AND 363(b) OF THE BANKRUPTCY
                      CODE AUTHORIZING THE DEBTOR TO RETAIN MATTHEW SCHWARTZ, CPA
                      OF BEDERSON, LLP AS FINANCIAL ADVISOR TO THE DEBTOR NUNC PRO TUNC
                      TO THE PETITION DATE AND GRANTING RELATED RELIEF
    ___________________________________________________________________________________________



            3.       The Debtor is hereby authorized to utilize the services of other personnel of

    Bederson related thereto.

            4.       The Financial Advisor shall not exercise any participation in or have any control

    over the corporate governance of the Debtor.

            5.       To the extent there is an inconsistency among this Order and the Motion, the

    terms of this Order shall govern.

            6.       The Debtor is authorized and empowered to take all actions necessary to

    implement the relief granted in this Order.

            7.       The terms and conditions of this Order shall be effective nunc pro tunc to the

    filing of the Debtor’s petition herein.

            8.       Any and all future compensation for professional services rendered and

    reimbursement for actual and necessary expenses and other charges incurred by Bederson shall

    be paid by the Debtor, subject to Court approval.

            9.       The retainer paid to Bederson by Elliott Kattan in the amount of $15,000.00

    shall be designated as a capital contribution in this Chapter 11 case. Elliott Kattan shall not

    seek a Chapter 11 administrative claim for the retainer or for any future funding for the services

    to be provided by Bederson.




    #12463509.1 172932/001
Case 21-14934-KCF            Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26           Desc Imaged
                                  Certificate of Notice Page 4 of 11
    Page 4
    Debtor: Dukat, LLC
    Case No.: 21-14934 (KCF)
    Caption of Order: ORDER PURSUANT TO SECTIONS 105(a) 327(a) AND 363(b) OF THE BANKRUPTCY
                      CODE AUTHORIZING THE DEBTOR TO RETAIN MATTHEW SCHWARTZ, CPA
                      OF BEDERSON, LLP AS FINANCIAL ADVISOR TO THE DEBTOR NUNC PRO TUNC
                      TO THE PETITION DATE AND GRANTING RELATED RELIEF
    ___________________________________________________________________________________________



            10.      Notwithstanding any provision to the contrary in the Motion, this Court shall

    retain jurisdiction to hear and to determine all matters arising from or related to the

    implementation of this Order.

            11.      Debtor shall serve a copy of this Order within five (5) business days from its

    entry upon (1) Mark J. Politan, Subchapter V Trustee; (2) the Office of the United States

    Trustee; (3) the top twenty list of creditors; and (4) all parties who have filed Notices of

    Appearance in the within matter.




    #12463509.1 172932/001
Case 21-14934-KCF   Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26   Desc Imaged
                         Certificate of Notice Page 5 of 11




                          EXHIBIT A
Case 21-14934-KCF   Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26   Desc Imaged
                         Certificate of Notice Page 6 of 11
Case 21-14934-KCF   Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26   Desc Imaged
                         Certificate of Notice Page 7 of 11
Case 21-14934-KCF   Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26   Desc Imaged
                         Certificate of Notice Page 8 of 11
Case 21-14934-KCF   Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26   Desc Imaged
                         Certificate of Notice Page 9 of 11
       Case 21-14934-KCF                     Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26                                             Desc Imaged
                                                 Certificate of Notice Page 10 of 11
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 21-14934-KCF
Dukat, LLC                                                                                                             Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-3                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 28, 2021                                               Form ID: pdf903                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 30, 2021:
Recip ID                 Recipient Name and Address
db                     + Dukat, LLC, c/o On Spec, 95 Newfield Avenue, Suite H, Edison, NJ 08837-3824

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 30, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 28, 2021 at the address(es) listed below:
Name                               Email Address
David H. Stein
                                   on behalf of Debtor Dukat LLC dstein@wilentz.com, ciarkowski@wilentz.com

David H. Stein
                                   on behalf of Plaintiff Dukat LLC dstein@wilentz.com, ciarkowski@wilentz.com

Margaret Mcgee
                                   on behalf of U.S. Trustee U.S. Trustee maggie.mcgee@usdoj.gov

Mark Politan
                                   mpolitan@politanlaw.com

Ronald L. Daugherty
                                   on behalf of Creditor Interline Brands Inc. dba Hardware Express rdaugherty@srstlaw.com

U.S. Trustee
                                   USTPRegion03.NE.ECF@usdoj.gov
     Case 21-14934-KCF    Doc 35 Filed 07/30/21 Entered 07/31/21 00:12:26   Desc Imaged
                              Certificate of Notice Page 11 of 11
District/off: 0312-3                   User: admin                               Page 2 of 2
Date Rcvd: Jul 28, 2021                Form ID: pdf903                          Total Noticed: 1
TOTAL: 6
